DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 2/15/2022.  Claims 1-15 remain pending.  It is noted that the 112(f) interpretations originally presented in the Non-Final Rejection of 4/15/2021 remain and have not been repeated below.  The new ground(s) of rejection presented below have been made due to applicant’s amendment.  This action is Final.

Claim Objections
Claim 6 is objected to because of the following informalities:
The last line of claim 6, “at least one flow path” should be changed to --at least one of the flow paths-- in order to more clearly convey that the flow path recited in claim 6 is part of the “plurality of flow paths” introduced in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morein (U.S. 9,382,833).
Morein discloses a valve, comprising: a housing (12) defining a housing cavity (within 12) and a plurality of housing openings (openings for 28, 30, 32, 34, 36, 38) configured to fluidly connect the housing cavity to an outside of the housing; an actuating shaft (90); and a plurality of valve body elements (40, 60) disposed in the housing and capable of rotating in the housing, each of the plurality of valve body elements being configured to rotate about a respective axis (fig. 2), wherein the actuating shaft is configured to selectively actuate each of the plurality of valve body elements to rotate, such that, when one of the valve body elements of the plurality of valve body elements is actuated, the other one or more valve body elements of the plurality of valve body elements are not actuated (see col. 9, ll. 23-61 describing the independent actuate of each, for instance, when valve 60 is in a position with the indexing arm 100 contacting the positioning catch 102, valve 60 will not be actuated to move and only valve 40 will move, see especially col. 9, ll. 47-58), and wherein the housing cavity is provided with a plurality of flow paths therein (such as flow through either 16 or 18 in the upper or lower portion of the valve housing), each flow path connecting at least two housing openings of the plurality of housing openings (figs. 1-3), and actuation of an actuated at least one valve body element connects or disconnects at least one of the plurality of flow paths (by rotation of the valves, see col. 9, ll. 23-61).
Regarding claim 2, Morein further discloses a plurality of engaging and disengaging structures (50, 52 and especially 100, 102, wherein the term “plurality of engaging and disengaging structures is broad in the sense that it is interpreted to be two or more structures, each structure being considered an “engaging and disengaging structure”), the actuating shaft being configured to selectively engage with or disengage from at least one valve body element in the plurality of valve body elements through at least one of the plurality of engaging and disengaging structures (valve 60 is selectively engaged through 100 and 102, see col. 9, ll. 37-61).
Regarding claim 3, Morein further discloses the plurality of valve body elements are arranged at the same height relative to the actuating shaft (when the valve housing is horizontal, the axial center of the valve bodies will be at the same height as the shaft).
Regarding claim 4, Morein further discloses the plurality of valve body elements are arranged at different heights relative to the actuating shaft (fig. 2, with 40 being higher than the center of mass of the shaft and 60 being lower than the center of mass of the shaft).
Regarding claim 5, Morein further discloses each valve body element of the plurality of valve body elements comprises at least one valve body (40 and 60).
Regarding claim 6, Morein further discloses each valve body element in the plurality of valve body elements is provided with at least one valve body acting portion (46, 78, 80, and the solid portions as well like the applicant’s device), wherein when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body acting portion of the actuated at least one valve body element cooperates with at least one corresponding housing opening in the plurality of housing openings, thereby selectively connecting at least one flow path (see the description in col. 7, ll. 54 – col. 8, ll. 27 and col. 8, ll. 28-53).
Regarding claim 7, Morein further discloses the at least one valve body acting portion comprises at least one valve body opening portion(46, 78, 80), and when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body opening portion of the actuated at least one valve body element cooperates with at least one of the plurality of housing openings, so that the at least one valve body opening portion selectively at least partially opens the at least one of the plurality of housing openings to selectively connect the at least one flow path (see the description in col. 7, ll. 54 – col. 8, ll. 27 and col. 8, ll. 28-53).
Regarding claim 8, Morein further discloses the valve body opening portion of the at least one valve body acting portion is an inlet or an outlet of a valve body passage in the corresponding valve body element, and the at least one flow path can be connected through the valve body passage (see the description in col. 7, ll. 54 – col. 8, ll. 27 and col. 8, ll. 28-53).
Regarding claim 9, Morein further discloses the at least one valve body acting portion comprises at least one valve body blocking portion (the solid portions of 40 and 60 like the applicant’s device), and when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body blocking portion of the actuated at least one valve body element cooperates with at least one of the plurality of housing openings, so that the at least one valve body blocking portion selectively blocks the at least one of the plurality of housing openings to selectively disconnect the at least one flow path (in order to close the flow paths, see the description in col. 7, ll. 54 – col. 8, ll. 27 and col. 8, ll. 28-53).
Regarding claim 10, Morein further discloses when the actuated at least one valve body element rotates at a predetermined angle, the at least one valve body acting portion can be aligned with and cooperate with the at least one of the plurality of housing openings (see the description in col. 7, ll. 54 – col. 8, ll. 27 and col. 8, ll. 28-53).
Regarding claim 11, Morein further discloses a plurality of sealing elements (not particularly depicted but described in col. 7, ll. 59-62, col. 8, ll. 38-42, and col. 9, ll. 47-51), each of which is disposed between each of the plurality of housing openings and a corresponding one of the plurality of valve body elements (not particularly depicted but described in col. 7, ll. 59-62, col. 8, ll. 38-42, and col. 9, ll. 47-51).
Regarding claim 13, Morein further discloses each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (100) and an engageable and disengageable actuated structure (102), the engageable and disengageable actuating structure is provided on the actuating shaft (100 is on 90, see fig. 4), and the engageable and disengageable actuated structure is provided on the corresponding one of the plurality of valve body elements (102 is part of 60).
Regarding claim 14, Morein further discloses each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (100) and an engageable and disengageable actuated structure (102); and the engageable and disengageable actuating structure is provided on the actuating shaft (100 is on 90, see fig. 4), and the engageable and disengageable actuated structure is fixedly connected to the corresponding one of the plurality of valve body elements (102 is part of 60).

Claim(s) 1-3, 5-6, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peash (U.S. 4,749,004).
Peash discloses a valve, comprising: a housing (12) defining a housing cavity (within 12) and a plurality of housing openings (14, 16, 18, and 20) configured to fluidly connect the housing cavity to an outside of the housing; an actuating shaft (the shaft of 40, see col. 3, ll. 9-16); and a plurality of valve body elements (34, 36, 38) disposed in the housing and capable of rotating in the housing, each of the plurality of valve body elements being configured to rotate about a respective axis (figs. 1 and 2), wherein the actuating shaft is configured to selectively actuate each of the plurality of valve body elements to rotate (the shaft is at least capable of selectively actuating each valve through the gearing including 42, 44, 52, 54), such that, when one of the valve body elements of the plurality of valve body elements is actuated, the other one or more valve body elements of the plurality of valve body elements are not actuated (the shaft is capable of performing this function as the gears are engagable and disengagable with each valve, see col. 3, ll. 17-62), and wherein the housing cavity is provided with a plurality of flow paths therein (from 32 leading to 16, 18, or 20), each flow path connecting at least two housing openings of the plurality of housing openings, and actuation of an actuated at least one valve body element connects or disconnects at least one of the plurality of flow paths (by rotation, see col. 3, ll. 17-62).
Regarding claim 2, Peash further discloses a plurality of engaging and disengaging structures (42, 44, 46, 48, 50, 52, 54), the actuating shaft being configured to selectively engage with or disengage from at least one valve body element in the plurality of valve body elements through at least one of the plurality of engaging and disengaging structures (by movement of the gears, see col. 3, ll. 17-62).
Regarding claim 3, Peash further discloses the plurality of valve body elements are arranged at the same height relative to the actuating shaft (fig. 1).
Regarding claim 5, Peash further discloses each valve body element of the plurality of valve body elements comprises at least one valve body (34, 36, 38).
Regarding claim 6, Peash further discloses each valve body element in the plurality of valve body elements is provided with at least one valve body acting portion (the solid structure of 34, 36, and 38), wherein when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body acting portion of the actuated at least one valve body element cooperates with at least one corresponding housing opening in the plurality of housing openings, thereby selectively connecting at least one flow path (by moving to the open position, see col. 3, ll. 17-62).
Regarding claim 9, Peash further discloses the at least one valve body acting portion comprises at least one valve body blocking portion (the solid structure of 34, 36, and 38), and when the actuated at least one valve body element rotates at a predetermined angle, at least one valve body blocking portion of the actuated at least one valve body element cooperates with at least one of the plurality of housing openings, so that the at least one valve body blocking portion selectively blocks the at least one of the plurality of housing openings to selectively disconnect the at least one flow path (by moving to the closed position, see col. 3, ll. 17-62).
Regarding claim 10, Peash further discloses when the actuated at least one valve body element rotates at a predetermined angle, the at least one valve body acting portion can be aligned with and cooperate with the at least one of the plurality of housing openings (by moving to the open or closed position, see col. 3, ll. 17-62).
Regarding claim 12, Peash further discloses the plurality of engaging and disengaging structures are configured such that: when one of the valve body elements of the plurality of valve body elements engages with the actuating shaft, the other one or more valve body elements of the plurality of valve body elements disengage from the actuating shaft (the structures are at least capable of or configured to do this as they are able to be selectively moved into and out of engagement with the actuating shaft in order to rotate or not rotate).
Regarding claim 13, Peash further discloses each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (42, 44) and an engageable and disengageable actuated structure (at least including the shaft 46 and spline 49), the engageable and disengageable actuating structure is provided on the actuating shaft (fig. 1), and the engageable and disengageable actuated structure is provided on the corresponding one of the plurality of valve body elements (figs. 1-3).
Regarding claim 14, Peash further discloses each of the plurality of engaging and disengaging structures comprises an engageable and disengageable actuating structure (42, 44) and an engageable and disengageable actuated structure (at least including the shaft 46 and spline 49); and the engageable and disengageable actuating structure is provided on the actuating shaft (fig. 1), and the engageable and disengageable actuated structure is fixedly connected to the corresponding one of the plurality of valve body elements (figs. 1-3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morein in view of Scaramucci (U.S. 9,581,253).
Morein discloses the claimed invention but does not appear to disclose at least one of the plurality of valve body elements including a plurality of valve bodies, wherein the plurality of valve bodies are corotated.
Scaramucci teaches it was known in the art to have a ball valve that is made of a plurality of
components (valve bodies)(see fig. 8 and ball 14a being made of multiple components such as 100a,
100b, and 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morein by having at least one of the balls (or both) be made of multiple components (valve bodies) as taught by Scaramucci in order to have the ball operate in a similar manner but is made of multiple components that are easier to manufacture and also since it has been held that making separable a component that was previously integral involves only routine skill in the art (see MPEP2144.04).  The motivation for making the ball out of multiples components allows for less costly and complex manufacturing and an easier means to replace only parts of the valve instead of having to replace the entire single-piece ball.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753